DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claim 21 has been added. Claims 1-3, 5, and 18-20 have been amended. The Double Patenting Rejection has been withdrawn. Claims 1-21 are currently pending. 

Response to Arguments

Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Forehand in view of Debout does not explicitly teach “generate a cryptographic key responsive to the random number” of claim 1, the Examiner respectfully disagrees. 

Forehand discloses a cryptographic and security electronics module (Fig. 2, 40) used for key generation using a random number generator (Fig. 2, 56, RNG; [0026], “cryptographically good random number generator 56 provides random numbers with technical infeasibility of prediction”; i.e. first peripheral of claim 1), and contains an internal command bus (Fig. 2, 68; i.e. first bus of claim 1) and a block pipeline bus (Fig. 2, 72; i.e. second bus of claim 1). Forehand further discloses that the random number generator generates a random number and transmits the random number to multiple function blocks within the cryptographic module (Fig. 2; [0032], “The random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks, random numbers for the system microprocessor”) and a hash is created ([0023], “symmetric cipher block 42 is used to provide symmetric encryption of data.  In one example the symmetric encryption module can include Advanced Encryption Standard (AES) and Triple Data Encryption Standard (TDES) algorithms”). While Applicant argues that the second peripheral does not generate a key from a random number, Forehand further discloses that the random number is used for key generation ([0031], “In addition to the random number generation, the block will work in conjunction with the system microprocessor to provide a randomness quality monitor and to generate random primes to be used in RSA key-pair generation”) and that the cryptographic blocks (Fig. 2, 42 & 44; [0022], “cryptographic and security module 40 contains a symmetric encryption module (or cipher block) 42, a hashing module 44”) are used for the key generation ([0032], “random numbers to be distributed within the crypto block to other crypto sub-blocks”… [0035], “FIG. 2, the security module containing monotonic counter, symmetric cipher, hashing”; i.e. cipher being a cipher key). Thus, a cipher key is being generated through the use of the random number. 
While Forehand discloses transmitting a random number from the first peripheral and generating a cryptographic hash from the second peripheral, Forehand does not explicitly disclose that the second peripheral generates a cryptographic key responsive to the random number from the second bus. Therefore, the secondary reference Debout was incorporated to disclose a secure microcontroller (Figs. 1 & 4, 120) that contains both a system bus (Fig. 4, 402; i.e. first bus of claim 1) and a dedicated secure link bus (Fig. 4, 404; i.e. second bus of claim 1), wherein a cryptographic processor (Fig. 4, 108; [0034], “secure microcontroller 120 comprises a CPU core 106, a cryptographic processor 108”) receives a random number via the dedicated secure link bus (i.e. second bus of claim 1). Debout further discloses that the random number is used to generate a cryptographic key ([0066], “Upon reception of a key request command the Serial communication and decoding engine may instruct the random number generator to issue a random number.  Upon receiving the random number from the random number generator, the serial communication and decoding engine will send it back to the master communication engine 506”). While Applicant argues that the key is only received by the cryptographic processor and is not generated by the cryptographic processor, Debout further discloses that [0042], “the RNG 118 is used to generate a key to encrypt/decrypt data” and further that the [0063], “cryptographic processor 108 includes a serial communication engine 506”, wherein the random number generator will generate the random number and [0066], “will send it back to the master communication engine 506” which shows that the random number is sent to the cryptographic processor over the secure link in Figure 4, 404 and further [0035], “a non volatile memory may need a key stored permanently in a secure area while a volatile memory is preferably associated with a key generated randomly at each boot”). Thus, by combining the teachings of Forehand with Debout, one would yield a system where a cryptographic processor block will generate a cryptographic key from a random number (as taught by Forehand: Paragraphs [0031] & [0032]; and implied by Debout: Paragraph [0066]), wherein the random number is transmitted over a first bus (as taught by Debout: Fig. 4, 404 & Paragraph [0066]).
Furthermore, while Applicant argues that the secure link is a data connection and not necessarily a secondary bus, Debout further discloses that [0013], “secure link may be implemented as a serial data interface, and is separated from the system bus such that other modules in the secure microcontroller are disabled from accessing the target key”. Since the claim limitations does not explicitly state what physically different buses are (i.e. is it a bus cable, a bus wire, a bus line, etc.), the secure link having a separate serial interface/bus from the main system bus reads on the claim limitations. 

Applicant’s arguments with respect to claim(s) 18 limitation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Debout (US 2013/0238907).

Regarding claim 1, Forehand teaches a system, comprising: a first bus (Fig. 2, 68, Internal Command Bus Coupled to Interface External Microprocessor Interface 48); a second bus (Fig. 2, 72, Block Pipeline Bus); a first peripheral coupled to the first bus and the second bus (Fig. 2, 56, RNG; i.e. random number generator), the first peripheral to: receive a first command from the first bus (Paragraph 0024, system microprocessor interface 48 provides the connection between the cryptographic and security module and the system microprocessor.  This connection is used to transfer commands to and retrieve status from the cryptographic and security module… Paragraph 0027, command controller 60 is provided for receipt and decoding of commands received from the system microprocessor and for tasking of the sub-circuitry.  The command controller has the primary responsibility for decoding commands and setting microprocessor sub-blocks for the desired operation, and data flow); and generate a random number responsive to the first command (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks, random numbers for the system microprocessor); and a second peripheral coupled to the first bus and the second bus (Fig. 2, 42, Symetric Cipher Block Coupled to Buses 68 and 72), the second peripheral to access the random number via the second bus (Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations) and generate a cryptographic hash responsive to the random number (Paragraph 0023, symmetric cipher block 42 is used to provide symmetric encryption of data). 
Forehand teaches transmitting a random number and generating a cryptographic hash. Forehand does not explicitly state that the second peripheral generates a cryptographic key responsive to the random number.
Debout teaches a second peripheral (Fig. 4 & Fig. 5, 108, Cryptographic Processor) coupled to the first bus (Fig. 4, 402, System Bus) and the second bus (Fig. 4, 404, Secure Link & Fig. 5, 506/508, Secure Link Interfaces), the second peripheral configured to access the random number via the second bus (Paragraph 0066, Upon reception of a key request command the Serial communication and decoding engine may instruct the random number generator to issue a random number.  Upon receiving the random number from the random number generator, the serial communication and decoding engine will send it back to the master communication engine 506) and generate a cryptographic key responsive to the random number (Paragraph 0060, the dedicated secure link 404 for key transfer is a serial data interface between the cryptographic processor 108 and the key sources 112.  The cryptographic processor 108 acts as a master fetching target keys from a slave, i.e., the key sources 112). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Debout and generate a cryptographic key in response to the random number transmitted along the second bus.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the transfer of random numbers in a secure manner for the use of cryptographic applications, thus ensuring the security of a system (See Debout: Paragraphs 0008 & 0009).

Regarding claim 8, Forehand in view of Debout teaches the system of claim 1. Forehand does not explicitly teach wherein access to the random number is limited to the second bus.
Debout teaches wherein access to the random number is limited to the second bus (Paragraph 0060, the dedicated secure link 404 for key transfer is a serial data interface between the cryptographic processor 108 and the key sources 112.  The cryptographic processor 108 acts as a master fetching target keys from a slave, i.e., the key sources 112).

One of ordinary skill in the art would be motivated to make the modifications in order to allow the transfer of random numbers in a secure manner for the use of cryptographic applications, thus ensuring the security of a system (See Debout: Paragraphs 0008 & 0009).

Regarding claim 10, Forehand teaches a method, comprising: receiving, at a first peripheral (Fig. 2, 56, RNG; i.e. random number generator), a first command via a first bus (Fig. 2, 68, Internal Command Bus Coupled to Interface External Microprocessor Interface 48; Paragraph 0024, system microprocessor interface 48 provides the connection between the cryptographic and security module and the system microprocessor.  This connection is used to transfer commands to and retrieve status from the cryptographic and security module… Paragraph 0027, command controller 60 is provided for receipt and decoding of commands received from the system microprocessor and for tasking of the sub-circuitry.  The command controller has the primary responsibility for decoding commands and setting microprocessor sub-blocks for the desired operation, and data flow); and generating, via the first peripheral, a random number responsive to the first command (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks, random numbers for the system microprocessor); initiating a transmission of the random number over a second bus (Fig. 2, 72, Block Pipeline Bus ; Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations); generating, via a second peripheral (Fig. 2, 42, Symetric Cipher Block Coupled to Buses 68 and 72), a cryptographic hash responsive to accessing the random number accessed via the second bus (Paragraph 0023, symmetric cipher block 42 is used to provide symmetric encryption of data). 
Forehand does not explicitly state that the second peripheral generates a cryptographic key responsive to the random number.
Debout teaches initiating a transmission of the random number over a second bus (Paragraph 0066, Upon reception of a key request command the Serial communication and decoding engine may instruct the random number generator to issue a random number.  Upon receiving the random number from the random number generator, the serial communication and decoding engine will send it back to the master communication engine 506); and generating, via a second peripheral, a cryptographic key responsive to accessing the random number accessed via the second bus (Paragraph 0060, the dedicated secure link 404 for key transfer is a serial data interface between the cryptographic processor 108 and the key sources 112.  The cryptographic processor 108 acts as a master fetching target keys from a slave, i.e., the key sources 112). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Debout and generate a cryptographic key in response to the random number transmitted along the second bus.
See Debout: Paragraphs 0008 & 0009).

Regarding claim 17, Forehand in view of Debout teaches the method of claim 10. Forehand does not explicitly teach wherein access to the random number is limited to the second bus.
Debout teaches preventing access through the first bus to data transmitted on the second bus (Paragraph 0060, the dedicated secure link 404 for key transfer is a serial data interface between the cryptographic processor 108 and the key sources 112.  The cryptographic processor 108 acts as a master fetching target keys from a slave, i.e., the key sources 112).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Debout and generate a cryptographic key in response to the random number transmitted along the second bus.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the transfer of random numbers in a secure manner for the use of cryptographic applications, thus ensuring the security of a system (See Debout: Paragraphs 0008 & 0009).

Regarding claim 21, Forehand in view of Debout teaches the system of claim 1. Forehand does not explicitly teach wherein the first bus and the second bus are physically different buses. 
Paragraph 0013, secure link may be implemented as a serial data interface, and is separated from the system bus such that other modules in the secure microcontroller are disabled from accessing the target key). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Debout and generate a cryptographic key in response to the random number transmitted along a physically different second bus as opposed to the first bus.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the transfer of random numbers in a secure manner for the use of cryptographic applications, thus ensuring the security of a system (See Debout: Paragraphs 0008 & 0009).

Claims 2, 4, 5, 6, 11, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Debout (US 2013/0238907) in further view of Olivia (US 2006/0253763).

Regarding claim 2, Forehand in view of Debout teaches the system of claim 1. Forehand teaches transmit, via the second bus (Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations), the random number (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks). Forehand does not explicitly teach wherein the first peripheral is to: generate corruption indication data; and transmit, via the second bus, the corruption indication data. 
Olivia teaches wherein the first peripheral is to: generate corruption indication data (Paragraph 0007, techniques for recovery of lost packets (which preserves the quality of the data) uses the Reed-Solomon (RS) error-correction code.  This technique envisages the generation of (n-k) redundant packets (FEC packets) for each block of k packets of transmitted data.  The FEC packets are transmitted together with the data flow in order to protect the received data from losses.  This type of solution enables protection of the data of up to a maximum of (n-k) lost packets every n packets transmitted); and transmit, via the second bus, the corruption indication data (Paragraph 0014, Interleaving techniques enable random burst losses to be more sparse within the data flow and are based on the solution of transmitting the packets not in their sequential order but according to a different order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them more sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 4, Forehand in view of Debout in further view of Olivia teaches the system of claim 2. Forehand does not explicitly teach wherein the corruption indication data is appended to the random number.
Olivia teaches wherein the corruption indication data (Paragraph 0007, techniques for recovery of lost packets (which preserves the quality of the data) uses the Reed-Solomon (RS) error-correction code.  This technique envisages the generation of (n-k) redundant packets (FEC packets) for each block of k packets of transmitted data.  The FEC packets are transmitted together with the data flow in order to protect the received data from losses.  This type of solution enables protection of the data of up to a maximum of (n-k) lost packets every n packets transmitted) is appended to the random number (Paragraph 0014, Interleaving techniques enable random burst losses to be more sparse within the data flow and are based on the solution of transmitting the packets not in their sequential order but according to a different order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them more sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 5, Forehand in view of Debout in further view of Olivia teaches the system of claim 2. Forehand further teaches wherein the first peripheral is configured to initiate a transmission of the random number on the second bus (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks, random numbers for the system microprocessor). Forehand does not explicitly teach wherein the first peripheral is further configured to initiate a transmission of the corruption indication data on the second bus. 
Olivia teaches wherein the first peripheral is further configured to initiate a transmission of the corruption indication data on the second bus (Fig. 1, FEC0-FEC(n-k-1); Paragraph 0015, FIG. 1 first all the packets "pck0" of the t blocks are transmitted in order starting from the packet "pck0" of block "0" up to the packet "pck0" of block "t-1", then all the packets "pck1" are transmitted always in the same order, and so on up to the packets "pck(k-1)".  After the k packets of all the t blocks have been transmitted, the n FEC packets are transmitted once again in the same order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them more sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 6, Forehand in view of Debout in further view of Olivia teaches the system of claim 2. Forehand does not explicitly teach wherein the packets of the corruption indication data are randomly interleaved with data packets of the random number.
Olivia teaches wherein the packets of the corruption indication data are randomly interleaved with data packets of the random number (Fig. 1, FEC0-FEC(n-k-1); Paragraph 0015, FIG. 1 first all the packets "pck0" of the t blocks are transmitted in order starting from the packet "pck0" of block "0" up to the packet "pck0" of block "t-1", then all the packets "pck1" are transmitted always in the same order, and so on up to the packets "pck(k-1)".  After the k packets of all the t blocks have been transmitted, the n FEC packets are transmitted once again in the same order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them more sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 11, Forehand in view of Debout teaches the method of claim 10. Forehand teaches initiating, via the first peripheral (Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations), a transmission of the random number over the second bus (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks). Forehand does not explicitly teach the first peripheral generating corruption indication data. 
Olivia teaches generating, via the first peripheral, corruption indication data corresponding to the random number (Paragraph 0007, techniques for recovery of lost packets (which preserves the quality of the data) uses the Reed-Solomon (RS) error-correction code.  This technique envisages the generation of (n-k) redundant packets (FEC packets) for each block of k packets of transmitted data.  The FEC packets are transmitted together with the data flow in order to protect the received data from losses.  This type of solution enables protection of the data of up to a maximum of (n-k) lost packets every n packets transmitted); initiating, via the first peripheral, a transmission of the corruption indication data over the second bus (Paragraph 0014, Interleaving techniques enable random burst losses to be more sparse within the data flow and are based on the solution of transmitting the packets not in their sequential order but according to a different order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
See Olivia: Paragraph 0014). 

Regarding claim 13, Forehand in view of Debout in further view of Olivia teaches the method of claim 11. Forehand does not explicitly teach wherein the transmission includes alternating data packets of the random number and the corruption indication data.
Olivia teaches wherein the transmission includes alternating data packets (Paragraph 0007, techniques for recovery of lost packets (which preserves the quality of the data) uses the Reed-Solomon (RS) error-correction code.  This technique envisages the generation of (n-k) redundant packets (FEC packets) for each block of k packets of transmitted data.  The FEC packets are transmitted together with the data flow in order to protect the received data from losses.  This type of solution enables protection of the data of up to a maximum of (n-k) lost packets every n packets transmitted) of the random number and the corruption indication data (Paragraph 0014, Interleaving techniques enable random burst losses to be more sparse within the data flow and are based on the solution of transmitting the packets not in their sequential order but according to a different order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
See Olivia: Paragraph 0014). 

Regarding claim 14, Forehand in view of Debout teaches the method of claim 11. Forehand further teaches wherein the initiating the transmission further comprises: initiating a transmission of the random number over the second bus (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks, random numbers for the system microprocessor). Forehand does not explicitly teach wherein the initiating the transmission further comprises: initiating a transmission of the corruption indication data over the second bus. 
Olivia teaches wherein the initiating the transmission further comprises: initiating a transmission of the corruption indication data over the second bus (Fig. 1, FEC0-FEC(n-k-1); Paragraph 0015, FIG. 1 first all the packets "pck0" of the t blocks are transmitted in order starting from the packet "pck0" of block "0" up to the packet "pck0" of block "t-1", then all the packets "pck1" are transmitted always in the same order, and so on up to the packets "pck(k-1)".  After the k packets of all the t blocks have been transmitted, the n FEC packets are transmitted once again in the same order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Olivia and include a 
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them more sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 15, Forehand in view of Debout teaches the method of claim 11. Forehand does not explicitly teach wherein the transmission includes packets of corruption indication data randomly interleaved with data packets of the random number.
Olivia teaches wherein the transmission includes packets of corruption indication data randomly interleaved with data packets of the random number (Fig. 1, FEC0-FEC(n-k-1); Paragraph 0015, FIG. 1 first all the packets "pck0" of the t blocks are transmitted in order starting from the packet "pck0" of block "0" up to the packet "pck0" of block "t-1", then all the packets "pck1" are transmitted always in the same order, and so on up to the packets "pck(k-1)".  After the k packets of all the t blocks have been transmitted, the n FEC packets are transmitted once again in the same order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
See Olivia: Paragraph 0014). 

Claims 3 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Debout (US 2013/0238907) in further view of Olivia (US 2006/0253763) in further view of Goto (US 2007/0198851).

Regarding claim 3, Forehand in view of Debout in further view of Olivia teaches the system of claim 1. Forehand does not explicitly teach a corruption detection module coupled to the second bus and is to detect data corruption using the corruption indication data.
Olivia teaches corruption indication data (Paragraph 0007, techniques for recovery of lost packets (which preserves the quality of the data) uses the Reed-Solomon (RS) error-correction code.  This technique envisages the generation of (n-k) redundant packets (FEC packets) for each block of k packets of transmitted data.  The FEC packets are transmitted together with the data flow in order to protect the received data from losses.  This type of solution enables protection of the data of up to a maximum of (n-k) lost packets every n packets transmitted).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
See Olivia: Paragraph 0014). 
Neither Forehand nor Olivia explicitly teach a separate corruption detection module on the second bus configured to detect data corruption using the corruption indication data. 
Goto teaches a corruption detection module (Fig. 2, 80, Secure Assist) coupled to the second bus (Fig. 2, 90, Secure Bus) and is to detect data corruption using the corruption indication data (Paragraph 0151, verification in units of pages is performed in such a manner that the secure assist 80 starts the secure DMA 70 via the secure bus 90, and the secure DMA 70 performs hashing operation, and the operation result is verified.  By the above manner, page verification is performed in the authentication mode 2, and failure of the verification is determined as authentication error, enabling detection of code falsification).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Goto and include a key authentication unit in the cryptographic system of Forehand so that data verification can be performed.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the detection of whether or not the generated data is correct or if an error has occurred (See Goto: Paragraphs 0014/0015).

Regarding claim 12, Forehand in view of Debout in further view of Olivia teaches the method of claim 11. Forehand does not teach corruption indication data. 
Paragraph 0007, techniques for recovery of lost packets (which preserves the quality of the data) uses the Reed-Solomon (RS) error-correction code.  This technique envisages the generation of (n-k) redundant packets (FEC packets) for each block of k packets of transmitted data.  The FEC packets are transmitted together with the data flow in order to protect the received data from losses.  This type of solution enables protection of the data of up to a maximum of (n-k) lost packets every n packets transmitted).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them more sparse within the data flow (See Olivia: Paragraph 0014). 
Neither Forehand nor Olivia explicitly teach a separate corruption detection module on the second bus configured to detect data corruption using the corruption indication data. 
Goto teaches detecting, via a corruption detection module (Fig. 2, 80, Secure Assist) coupled to the second bus (Fig. 2, 90, Secure Bus), corrupted data responsive to the corruption indication data (Paragraph 0151, verification in units of pages is performed in such a manner that the secure assist 80 starts the secure DMA 70 via the secure bus 90, and the secure DMA 70 performs hashing operation, and the operation result is verified.  By the above manner, page verification is performed in the authentication mode 2, and failure of the verification is determined as authentication error, enabling detection of code falsification).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Goto and include a key authentication unit in the cryptographic system of Forehand so that data verification can be performed.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the detection of whether or not the generated data is correct or if an error has occurred (See Goto: Paragraphs 0014/0015).

Claims 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Debout (US 2013/0238907) in further view of Olivia (US 2006/0253763) in further view of Haller (US 6,182,261).

Regarding claim 7, Forehand in view of Debout in further view of Olivia teaches the system of claim 2. Forehand does not explicitly teach wherein the corruption indication data includes a cyclic redundancy check (CRC) code. 
Haller teaches wherein the corruption indication data includes a cyclic redundancy check (CRC) code (Col. 1, Lines 18-21, it is common to transmit the data in packets, and add to each packet a CRC (cyclic redundancy check) field, for example of a length of 16 bits, which carries a checksum of the data of the packet).

One of ordinary skill in the art would be motivated to make the modifications in order to reduce the errors of transmission of digital data by detecting the errors when possible (See Haller: Lines 14-17).  

Regarding claim 16, Forehand in view of Debout in further view of Olivia teaches the method of claim 11. Forehand does not explicitly teach wherein the corruption indication data includes a cyclic redundancy check (CRC) code. 
Haller teaches wherein the corruption indication data includes a cyclic redundancy check (CRC) code (Col. 1, Lines 18-21, it is common to transmit the data in packets, and add to each packet a CRC (cyclic redundancy check) field, for example of a length of 16 bits, which carries a checksum of the data of the packet).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Haller and include CRC codes to the integrity data and have a CRC corruption module on the secure bus line.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the errors of transmission of digital data by detecting the errors when possible (See Haller: Lines 14-17).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Debout (US 2013/0238907) in further view of Bourke (US 5,199,106).

Regarding claim 9, Forehand in view of Debout teaches the system of claim 1. Forehand does not explicitly teach wherein the second bus is a synchronous bus.
Bourke teaches wherein the second bus is a synchronous bus (Col. 1, Lines 60-66, second bus… is a synchronous bus which functions by way of a "clocking" arrangement whereby a unit, on one end of the bus, will transmit commands, data or instructions to another unit, on the other end of the bus, when appropriate clock signals are generated, clocking the commands, data or instructions into the other unit).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Bourke and implement the second bus as a synchronous bus synchronized to a clock signal.
One of ordinary skill in the art would be motivated to make the modifications in order to make the bus inherently faster (See Bourke: Col. 1, Lines 67-68, the clocking arrangement of the… bus is inherently faster, in operation, than handshaking arrangement).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Debout (US 2013/0238907) in further view of Goto (US 2007/0198851).

Regarding claim 18, Forehand teaches a device comprising: a system bus interface for coupling to a system bus and configured to receive a command via the system bus (Fig. 2, 68, Internal Command Bus Coupled to Interface External Microprocessor Interface 48); a second bus interface (Fig. 2, Interfaces coupled to crypto sub-blocks) for coupling to a second bus and to generate and transmit second bus commands via the second bus (Fig. 2, 72, Block Pipeline Bus); wherein the device is to generate a random number (Fig. 2, 56, RNG; i.e. random number generator) in response to the command (Paragraph 0024, system microprocessor interface 48 provides the connection between the cryptographic and security module and the system microprocessor.  This connection is used to transfer commands to and retrieve status from the cryptographic and security module… Paragraph 0027, command controller 60 is provided for receipt and decoding of commands received from the system microprocessor and for tasking of the sub-circuitry.  The command controller has the primary responsibility for decoding commands and setting microprocessor sub-blocks for the desired operation, and data flow) and to initiate a transmission of the random number (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks, random numbers for the system microprocessor) over the second bus (Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations). Forehand does not explicitly state that the second peripheral generates a cryptographic key responsive to the random number.
Fig. 4, 404, Secure Link & Fig. 5, 506/508, Secure Link Interfaces), wherein the device is to generate a random number (Paragraph 0060, the dedicated secure link 404 for key transfer is a serial data interface between the cryptographic processor 108 and the key sources 112.  The cryptographic processor 108 acts as a master fetching target keys from a slave, i.e., the key sources 112) in response to the command and to initiate a transmission of the random number over the secure bus (Paragraph 0066, Upon reception of a key request command the Serial communication and decoding engine may instruct the random number generator to issue a random number.  Upon receiving the random number from the random number generator, the serial communication and decoding engine will send it back to the master communication engine 506).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Debout and generate a cryptographic key in response to the random number transmitted along the second bus.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the transfer of random numbers in a secure manner for the use of cryptographic applications, thus ensuring the security of a system (See Debout: Paragraphs 0008 & 0009).
Forehand in view of Debout teaches transmitting a command to cause a generation of a random number. Neither Forehand nor Debout explicitly teach the command indicating to the transmission of sensitive data. 
Goto teaches determine that the command is to transmit sensitive data (Fig. 5C, Processor Core 10 Transmitting Commands; Paragraph 0083, software (program) executed in the processor core 10 sends commands and a variety of information to the secure DMA 70 and the secure assist 80 via the command buffer 61.  The software executed in the processor core 10 reads the content of each register, which is implemented in the public IF of the secure assist 80, via the command buffer 61.  The command buffer 61 is a channel for commands issued from the processor core 10.  In the present embodiment, the commands are issued by register read/write access performed to the secure assist 80); generating a random number in response to the command (Fig. 5C, 86, Random Number; Paragraph 0095, random number generator 86 generates a random number for key generation and license information generation… Paragraph 0178, the parent program sets the above information at the public IF 81 of the secure assist 80, the secure hardware begins the hardware key authentication process by setting "key authentication command" to the command register in the public IF 81 of the secure assist 80).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Goto and include commands indicating authentication/sensitive data transmissions for a host system.
One of ordinary skill in the art would be motivated to make the modifications in order to allow an outside processor to transmit authentication data commands (See Goto: Paragraph 0020), thus enabling diverse and commonly used processors to have security functionality (See Goto: Paragraph 0040).

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Debout (US 2013/0238907) in further view of Goto (US 2007/0198851) in further view of Chen (US 2007/0209072).

Regarding claim 19, Forehand in view of Debout in further view of Goto teaches the device of claim 18. Forehand does not explicitly teach processing circuitry coupled to each of the system bus interface and the secure bus interface; and memory coupled to the processing circuitry.
Chen teaches processing circuitry coupled to each of the system bus interface and the secure bus interface (Fig. 2A, Processing unit 200 Coupled to Secure Key bus 112 and Control bus 116); and memory coupled to the processing circuitry (Fig. 2A, 204, Key Memory of Processing Unit 200; Paragraph 0025, FIG. 2A, there is shown a processing unit 200 that may comprise a secure register 202 and a key memory 204…. General configuration and/or control information to be utilized and/or generated by the processing unit 200 may be communicated via the control bus 116.  Moreover, data to be utilized and/or generated by the processing unit 200 may be communicated via the data bus 118). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Chen and include a processing circuitry coupled to the first and second bus and a memory coupled to the processing circuitry.
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating a multi-processor SOC that can retrieve cryptographic keys See Chen: Paragraph 0025).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Debout (US 2013/0238907) in further view of Goto (US 2007/0198851) in further view of Olivia (US 2006/0253763).

Regarding claim 20, Forehand in view of Debout in further view of Goto teaches the device of claim 18. Forehand teaches wherein the second bus interface is to generate data packets (Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations) including the random number (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks). Forehand does not explicitly teach the secure bus interface. 
Debout teaches the secure bus interface (Paragraph 0060, the dedicated secure link 404 for key transfer is a serial data interface between the cryptographic processor 108 and the key sources 112.  The cryptographic processor 108 acts as a master fetching target keys from a slave, i.e., the key sources 112) in response to the command and to initiate a transmission of the random number over the secure bus (Paragraph 0066, Upon reception of a key request command the Serial communication and decoding engine may instruct the random number generator to issue a random number.  Upon receiving the random number from the random number generator, the serial communication and decoding engine will send it back to the master communication engine 506).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Debout and generate a cryptographic key in response to the random number transmitted along the second bus.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the transfer of random numbers in a secure manner for the use of cryptographic applications, thus ensuring the security of a system (See Debout: Paragraphs 0008 & 0009).
 Forehand does not explicitly teach generating integrity data packets.
Olivia teaches wherein the secure bus interface is configured to generate data packets including integrity data packets (Paragraph 0007, techniques for recovery of lost packets (which preserves the quality of the data) uses the Reed-Solomon (RS) error-correction code.  This technique envisages the generation of (n-k) redundant packets (FEC packets) for each block of k packets of transmitted data.  The FEC packets are transmitted together with the data flow in order to protect the received data from losses.  This type of solution enables protection of the data of up to a maximum of (n-k) lost packets every n packets transmitted).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Forehand to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
See Olivia: Paragraph 0014).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184